EXAMINER'S AMENDMENT

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 April 2022 has been entered.
By the above submission, Claims 1, 16, 26, 41, 69-71, 78, and 87 have been amended.  No claims have been added or canceled.  Claims 1, 6, 8, 11, 16, 17, 19-21, 26, 29, 31, 33, 36, 37, 41, 42, 44-46, 64-66, 69-76, 78, 79, 81-83, and 87 are currently pending in the present application.

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

IN THE CLAIMS:
In Claim 26, line 2, please insert a semicolon after “one or more processors”.


Allowable Subject Matter

Claims 1, 6, 8, 11, 16, 17, 19-21, 26, 29, 31, 33, 36, 37, 41, 42, 44-46, 64-66, 69-76, 78, 79, 81-83, and 87 are allowed.
The rejections under 35 U.S.C. 112(a) for failure to comply with the written description are withdrawn in light of the amendments to the claims and Applicant’s remarks pointing out support for the claims as amended (see pages 13-15 of the present response).  The rejections under 35 U.S.C. 112(b) for indefiniteness are withdrawn in light of the amendments to the claims.
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1 recites a method that includes, in response to a first request for access to content via a first URI of a remote server, transmitting to the remote server a credential required by the remote server to provide a client device with access to the remote server; receiving session data that includes a session secret required by the remote server to provide the client device with subsequent access to the remote server; receiving a second request for access to second content via a second URI of the remote server; and, in response to the second request, determining, based on form elements accessible via the second URI and based on historic information corresponding to previous logins, a target URI or data field for use in transmitting the session secret to the remote server, and transmitting the session secret to the remote server via the target URI or data field to provide the client device with access to the second content.  Independent Claim 26 is directed to a system having functionality corresponding to the method of Claim 1, and independent Claim 71 is directed to a software implementation of the method of Claim 1.
The closest prior art, Hitchcock and Renaud, generally discloses a method that includes, in response to a request for access to first content from a first URI, transmitting to a remote server a credential required by the remote server to provide a client device with access to the remote server; receiving session data that includes a session secret required by the remote server to provide the client device with subsequent access to the remote server; receiving a second request for access to second content provided by a second URI and in response, transmitting the session secret to the remote server via a target URI or data field, based on determining the target URI or data field based on form elements accessible via the second URI (in particular, Hitchcock discloses determining a target data field based on form elements accessible via a URI, see column 19, lines 14-22, target data fields; see also column 11, lines 10-46).  The cited art also generally discloses determining whether to transmit a secret or credential to a remote server based on historic information corresponding to previous logins (see Renaud, as previously cited).  However, while the references teach determining a target URI or data field (see Hitchcock) and making a determination based on historic information corresponding to previous logins (see Renaud), the combination of the cited art does not clearly suggest determining the target URI or data field based on the historic information corresponding to previous logins, in combination with the other claimed limitations.  Therefore, the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zachary A Davis whose telephone number is (571)272-3870. The examiner can normally be reached Monday-Friday, 9:30am-6:00pm, Eastern Time.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Zachary A. Davis/Primary Examiner, Art Unit 2492